internal_revenue_service number release date index number --------------------------- ---------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b04 plr-126757-18 date date in re ---------------------------------- legend date settlor trust --------------------------------------------------------------------------------------------------------------- ------------------------ --------------------------- --------------------------------------------------------------------------------- bank son child child child child grandchild grandchild grandchild grandchild date agreement date court state statute --------------------------------------------------------- ---------------------------------------- ------------------------------------------------------ -------------------------------------------------- -------------------------------------------------- --------------------------------------------------- --------------------------------------------- -------------------------------------------------------------- ----------------------------------------------------------------- ------------------------------------------------------------- ------------------------------------------------------------- ----------------- --------------------------------------------------------------------------------- ---------------------------------- ------------------- -------------------------------------------------- ------------------------------------------------------------- plr-126757-18 dear ---------------- this letter responds to your personal representative’s letter of date and subsequent correspondence in which rulings are requested on the income gift and generation-skipping_transfer gst tax consequences of a court-approved termination of trust the facts and representations submitted are as follows on date a date prior to date settlor created an irrevocable_trust trust for the benefit of son the material purpose of trust was to ensure that son receive an income stream for his support under the terms of the trust agreement the trustees are required to distribute all of the net_income of trust to son and upon his death distribute the remainder to his issue per stirpes the trust agreement does not authorize any distributions of principal during son’s life son has four living adult children current remaindermen and eight living grandchildren four of whom are adults successor remaindermen none of son’s descendants has a predeceased child with living issue son and bank are currently serving as co-trustees of trust state statute provides in relevant part that matters that may be resolved by a nonjudicial settlement include termination of the trust provided that court approval of such termination is obtained in accordance with this section and the court must conclude that continuance of the trust is not necessary to achieve any material purpose of the trust state statute further provides that upon such termination the court may order the trust property distributed as agreed by the parties to the agreement or otherwise as the court determines is equitably consistent with the purposes of the trust on date son the current remaindermen and the successor remaindermen entered into agreement agreement states that the continuance of trust is no longer necessary to achieve any clear material purpose of such trust because son ’s net_worth has grown significantly such that he does not need income from trust for his support agreement further provides for the termination of trust and the distribution of trust’s assets among son the current remaindermen and the successor remaindermen in accordance with the actuarial value of each beneficiary’s share proposed distribution specifically agreement provides that after the date of termination the trustees shall as expeditiously as possible value trust’s assets determine the appropriate distributions to be made upon trust’s termination pursuant to this agreement and terminate trust upon such termination the trustees shall distribute on a pro_rata or in-kind basis as the trustees shall in their sole discretion determine all of the trust’s assets to son current remaindermen and successor remaindermen plr-126757-18 in accordance with their actuarial interests calculated as of the termination_date the termination and proposed distribution is contingent upon court approval and a favorable private_letter_ruling from the internal_revenue_service on date court approved agreement it is represented that trust was irrevocable prior to date and that no additions actual or constructive have been made to trust the trustees request the following rulings the termination of trust and the proposed distribution will not cause trust or any distributions from trust to become subject_to gst tax under chapter of the code the termination of trust and the proposed distribution will not cause any of the beneficiaries of trust to be treated as making a taxable gift the termination of trust and the proposed distribution will cause son and the successor remaindermen to recognize long-term_capital_gain and will cause the current remaindermen to recognize capital_gain on the unrealized_appreciation of the assets received by son and the successor remaindermen upon termination ruling sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the regulations the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or plr-126757-18 may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst in the present case trust was irrevocable on date it is represented that no additions actual or constructive have been made to trust after that date based on the facts submitted and the representations made we conclude that the termination of trust and the proposed distribution will neither cause a beneficial_interest to be shifted to a beneficiary who occupies a generation lower than the beneficiaries who held the interests prior to the termination nor extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust as long as the actuarial values of the trust accurately represent the actuarial value of each beneficiary’s interest accordingly we rule that the court-approved termination and proposed distribution will not cause trust or any terminating distributions from trust to become subject_to gst tax under chapter of the code ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which plr-126757-18 the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year in the present case the beneficial interests rights and expectancies of the beneficiaries will be substantially the same both before and after the termination and proposed distribution as long as the actuarial values of the trust accurately represent the actuarial value of each beneficiary’s interest thus we conclude that no transfer of property will be deemed to occur as a result of the termination and proposed distribution accordingly based on the facts submitted and representations made we conclude that the termination and proposed distribution will not result in a transfer by any beneficiary of trust that is subject_to the gift_tax under sec_2501 ruling sec_1015 provides that if property is acquired by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 of the income_tax regulations provides that the principles stated in sec_1_1015-1 apply in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a uniform basis and that the proportionate parts of that basis represented by the interests of the life_tenant and remainder_interest holder are determined under rules provided in sec_1_1014-5 sec_1001 however provides that in determining gain_or_loss from the sale or disposition of a term_interest_in_property that portion of the adjusted_basis of the interest which is determined pursuant to sec_1015 to the extent that the adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded under sec_1001 the term term_interest_in_property includes an income_interest in a_trust but does not include a remainder_interest sec_1001 provides that sec_1001 does not apply to a sale_or_other_disposition which is a part of a transaction in which the entire_interest in property is transferred to any person or persons see sec_1_1001-1 sec_1222 provides that the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than one year sec_1221 defines the term capital_asset as property held by the taxpayer with certain listed exceptions not applicable here plr-126757-18 sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if the property has the same basis in the taxpayer’s hands as it would have in the hands of that other person revrul_72_243 1972_1_cb_233 provides that the proceeds received by the life_tenant of a_trust in consideration for the transfer of the life tenant’s entire_interest in the trust to the holder of the remainder_interest are treated as an amount_realized from the sale_or_exchange of a capital_asset under sec_1222 the right to income_for_life from a_trust estate is a right in the estate itself see 157_f2d_235 2d cir cert_denied 330_us_826 in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to a make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries an exchange that required recognition of gain under sec_1001 although the proposed transaction takes the form of a distribution of the present values of the respective interests of son the current remaindermen and the successor remaindermen in substance it is a sale of son’s and the successor remaindermen’s interests to the current remaindermen revrul_69_486 the amounts received by son as a result of the termination of trust are amounts received from the sale_or_exchange of a capital_asset to the current remaindermen revrul_72_243 because son’s basis in the income_interest of trust is a portion of the entire basis of the property under sec_1015 and because the disposition of son’s term interests is not part of a transaction in which the entire_interest in trust is transferred to a third party son’s adjusted_basis in son’s interest in trust is disregarded under sec_1001 son’s holding_period in the life interests in trust exceeds one year accordingly based on the facts submitted and representations made the entire amount_realized by son as a result of the early termination of trust will be long-term_capital_gain under sec_1222 similarly the amounts received by the successor remaindermen as a result of the termination of trust are amounts received from the sale_or_exchange of a capital_asset to the current remaindermen cf 313_us_11 1941_1_cb_364 the phrase property held by the taxpayer under a prior_law holding_period rule relating to capital_gains_and_losses includes not only full ownership but also any interest owned whether vested contingent or conditional the successor remaindermen’s holding_period in their interests in trust also exceeds one year plr-126757-18 accordingly under sec_1222 the gain determined under sec_1001 by the successor remaindermen as a result of the early termination of trust will be long-term_capital_gain in addition to the extent that a current remainderman exchanges property including property deemed received from trust for the interests of son and the successor remaindermen the current remainderman will recognize gain_or_loss on the property exchanged accordingly based on the facts submitted and representations made for purposes of determining gain_or_loss the amount_realized by each current remainderman on the exchange of property for trust interests held by son and the successor remaindermen will be equal to amount of cash and fair_market_value of the trust interests received in exchange for the transferred assets sec_1_1001-1 and revrul_69_486 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
